DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The references of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious the combination of at least one magnetic flux pipe structure configured to conduct the magnetic field generated by the magnetic element and redirect the magnetic field towards the at least one magnetic sensing sensor circuit in the second direction, wherein the at least one magnetic flux pipe structure comprises a magnetic element coupling portion and a sensor coupling portion, and wherein the magnetic element coupling portion and the sensor coupling portion are located at opposite ends of the at least one magnetic flux pipe structure [claim 1] … at least one magnetic flux pipe structure configured to conduct the magnetic field generated by the magnetic element and redirect the magnetic field generated by the magnetic element towards the at least one magnetic sensing circuit in the second direction, wherein the at least one magnetic flux pipe structure comprises a magnetic element coupling portion and a sensor coupling portion, and wherein the magnetic element coupling portion and the sensor coupling portion are located at opposite ends of the at least one magnetic flux pipe structure [claim 17].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837